Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	Applicants’ remarks/arguments filed on 1/22/2022 in response to the office action dated 07/21/2021 is acknowledged. Applicants’ arguments have been fully considered and the rejections of record are withdrawn. The pending claims 1-6 are allowed. 
			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art is silent in teaching a method of treatment of acute myeloid leukemia or acute lymphoblastic leukemia with trilaciclib (CDK4/6 inhibitor) and in combination with ibrutinib or acalabrutinib. There is no prior art that anticipates or make obvious the use of the claimed CDK4/6 inhibitor in treating ALL or AML and further there is no teaching or suggestion of the use of the compound in combination therapy with ibrutinib or acalabrutinib. Thus claims 1-6 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627